DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 17-29 and 31-34 are pending in this application.                                                                                                                                                                                                        
Claim Objections
Claims 18, 22- 25, 29, 32 and 33 are objected to because of the following informalities:  
Regarding claim 18 lines 3-4, “said insulating material” should be –an insulating material--.
Regarding claim 22 line 2, “a first end” should be –said first end--.
Regarding claim 22 line 3, “the suspension” should be –said suspension-- for purpose of maintaining consistency throughout the claim set.
Regarding claim 23 line 2, “a second end” should be –said second end--.
Regarding claim 33 line 1, “said fuse said is” should be –said fuse is--.
Regarding claim 33 line 2, “said surge arrestor” should be –said surge arrester--.
Regarding claims 24, 25, 29, 32 for purpose of maintaining consistency throughout the claim set, change “the” to –said-- wherever applicable.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 32 lines 2-3 recites “the suspension which fixes said surge arrester at a position separated from ground”. This feature is not described in the specification. Furthermore, in fig.1 part labeled first connecting bolt 25, is not clearly identified/indicated whether it’s connected to ground. The specification mentions in paragraph [0018] that only the separating device is separated from the ground.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 lines 2-3 recites “the suspension which fixes said surge arrester at a position separated from ground”. However, paragraph [0018] recites “The suspension fixes the separating device in position and separates it from the ground.” It appears the surge arrester and the separating device are different components and the specification is not clear whether the surge arrester is separated from the ground. As such, the above limitation is interpreted as -- the suspension which fixes said separating device at a position separated from ground—for the purposes of examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17, 22-25, 29, 32 and 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carpenter (US5519564A).
Regarding claim 17, Carpenter teaches an arrangement (abstract, MOV based surge arrester), comprising: a separating device (i.e. fuse block 26) (fig.4) including a first end (i.e. first end) (see fig 1 below), a second end (i.e. second end) (see fig.1 below), a housing extending from said first end to said second end (i.e. housing) (see fig.1 below), and a fuse disposed in said housing (column 4 line 29, fuse 28 in a fuse block 26); and a surge arrester (i.e. ZnO MOVs 14) (fig.4); said first end of said separating device configured to connect said separating device to a suspension (i.e. suspension) (see fig.1 below); and said second end of said separating device configured to connect said separating device to said surge arrester (e.g. second end is connected to surge arrester 14) (see fig.1 below), wherein said surge arrestor is positioned by said separating device (e.g. contact plates 40, 42 and grounding base 50, position the surge arrester 14) (fig.6).
Regarding claim 22, Carpenter teaches the arrangement according to claim 17, further comprising a first connecting device disposed at said first end of the separating device in order to connect the separating device to said suspension (i.e. first connecting device) (see fig.1 below).
Regarding claim 23, Carpenter teaches the arrangement according to claim 22, further comprising a second connecting device disposed at said second end of the separating device in order to connect the separating device to said surge arrester (i.e. grounding base 50) (fig.6).
Regarding claim 24, Carpenter teaches the arrangement according to claim 17, wherein said second connecting device is configured to form an angle of between 100 and 1700 between said separating device and said surge arrester (e.g. angle formed by second connecting device 50 is substantially 900) (fig.9).
Regarding claim 25, Carpenter teaches the arrangement according to claim 24, wherein said second connecting device forms a substantially right angle between said separating device and said surge arrester (e.g. angle formed by second connecting device 50 is substantially 900) (fig.9).

    PNG
    media_image1.png
    313
    546
    media_image1.png
    Greyscale

Fig 1

Regarding claim 29, Carpenter teaches the arrangement according to claim 17, further comprising an indicator apparatus configured to indicate a tripping of said separating device (column 4 lines 32-34, fuse block 26 is a lead 30 to a signaling device… a specific surge eliminator is healthy).
Regarding claim 32, Carpenter teaches the arrangement according to claim 17, further comprising said suspension which fixes said separating device at a position separated from ground (e.g. separating device 26 and suspension are fixed in such a way that separating device 26 is separated from ground) (see fig.1 above).
Regarding claim 33, Carpenter teaches the arrangement according to claim 17, wherein said fuse is electrically connected in series with said surge arrestor (column 4 lines 28-29, Attached in series with each pair of contact plates 10, 12, is a fuse 28 in a fuse block 26).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 26 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (US5519564A), and further in view of Krueger (US4973932).
Regarding claim 18, Carpenter teaches the arrangement according to claim 17, wherein said fuse, for the purpose of a tripping event, comprises an electrical conductor configured to melt as a result of a heating effect of a current flow (column 4 lines 29-30, fuse 28 is a slow blow fuse); 
Carpenter does not teach the slow blow fuse wherein an insulating material encloses said electrical conductor.
Krueger teaches in a similar field of endeavor of fuses, that it is conventional to have a slow blow fuse (abstract, slow blowing fuse) wherein an insulating material (i.e. thermoplastic 62 and arc-quenching material 60') (fig.2) encloses an electrical conductor (i.e. slow blowing fuse element 20’) (fig.2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the fuse design in Carpenter, as taught by Krueger, as it provides the advantage of greatly reduced size of the fuse.
Regarding claim 26, Carpenter teaches the arrangement according to claim 17.
Carpenter does not teach the arrangement, wherein said fuse is configured to break a current path before a maximum short-circuit current is reached.
Krueger teaches in a similar field of endeavor of fuses, that it is conventional to have a fuse (abstract, short circuit blowing section … slow blowing fuse), wherein said fuse is configured to break a current path before a maximum short-circuit current is reached (column 4 line 20-22, Under short circuit conditions, the upper and lower elements 16,18 will immediately heat to the melting point).

Regarding claim 34, Carpenter teaches the arrangement according to claim 17.
Carpenter does not teach the arrangement, wherein said separating device includes an insulating material configured for quenching an arc discharge.
Krueger teaches in a similar field of endeavor of fuses, that it is conventional to have a fuse (abstract, short circuit blowing section … slow blowing fuse), wherein said separating device includes an insulating material configured for quenching an arc discharge (i.e. thermoplastic 62 and arc-quenching material 60') (fig.2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the fuse design in Carpenter, as taught by Krueger, which fuse is included in the separating device, as it provides the advantage of greatly reduced size of the fuse.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (US5519564A), and further in view of Powell (US2343224).
Regarding claim 19, Carpenter teaches the arrangement according to claim 17.
Carpenter does not teach the arrangement, wherein said housing at least partially comprises a glass fiber-reinforced plastic.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the glass or fiber insulating material in Carpenter, as taught by Powell, as it provides the advantage of high strength to weight ratio for use with electrical devices.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (US5519564A), and further in view of Schmunk (US4028656).
Regarding claim 20, Carpenter teaches the arrangement according to claim 17.
Carpenter does not teach the arrangement further comprising an insulating sleeve with leakage path-extending shields arranged on said housing.
Schmunk teaches in a similar field of endeavor of arc quenching fuses, that it is conventional to have a fuse (i.e. fuse 10) (fig.1) further comprising an insulating sleeve (i.e. sleeve 24) (fig.1) with leakage path-extending shields (e.g. flanges of sleeve 24) (fig.1) arranged on a housing (i.e. housing 12) (fig.1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the standard bushing in Carpenter, as taught by Schmunk, as it provides the advantage of substantial mechanical strength for the fuse to absorb the shocks incident to rough handling of fuse.
Regarding claim 21, Carpenter and Schmunk teach the arrangement according to claim 20. 
Carpenter does not teach the arrangement wherein said insulating sleeve at least partially comprises silicone rubber.
Schmunk teaches in a similar field of endeavor of arc quenching fuses, that it is conventional to have a fuse (i.e. fuse 10) (fig.1) wherein said insulating sleeve at least partially comprises silicone rubber (column 4 lines 3-4, sleeve 24 may be formed of irradiated silicon rubber).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the standard bushing made of silicon rubber in Carpenter, as taught by Schmunk, as it provides the advantage of substantial mechanical strength for the fuse to absorb the shocks incident to rough handling of fuse.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (US5519564A), and further in view of Divan (US20080247105A1).
Regarding claim 27, Carpenter teaches the arrangement according to claim 17.
Carpenter does not teach the arrangement, wherein said fuse is configured to break a current path when temporary surges of a predetermined voltage level and duration occur.
Divan teaches in a similar field of endeavor of voltage protectors, that it is conventional to have a fuse (i.e. fuse 106) (fig.1), wherein said fuse is configured to break a current path ([0041], fuse 106 will blow) when temporary surges ([0042], protected from voltage transients 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally considered predetermined voltage-time charts for fuse design in Carpenter, as taught by Divan, as it provides the advantage of additional protection of circuit components in the arrangement of surge arrester and separation device.

Claims 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (US5519564A), and further in view of Applicant Admitted Prior Art (AAPA).
Regarding claim 28, Carpenter teaches the arrangement according to claim 17.
Carpenter does not teach the arrangement further comprising an arc rotation apparatus.
AAPA teaches the arrangement further comprising an arc rotation apparatus ([0010], force an arc discharge occurring between two electrodes to rotate).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of Carpenter to include AAPA teachings of arc protection systems, as it provides the advantage of reduction in flying sparks resulting in reduction of fire hazards.
Regarding claim 31, Carpenter teaches the arrangement according to claim 17.
Carpenter does not teach the arrangement, wherein said surge arrester is configured for medium voltage.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of Carpenter to include AAPA teachings of medium-voltage, as it provides the advantage of choosing optimal valued circuit components.

Response to Arguments
Applicant’s arguments with respect to claim 17 has been considered but are moot because applicant’s amendment has necessitated new grounds of rejection. 
Applicant’s arguments with respect to dependent claims 18-29 and 31-34 are also moot for the same reasons as stated for claim 17 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hassler (US5583729A), Smith (US3179851A), Deelman (US3639874), Kowalik (US4533895), Ramarge (US20050243495A1) and Smith (US7301432B1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304.  The examiner can normally be reached on M-Th 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        08/03/2021


	/THIENVU V TRAN/                                                      Supervisory Patent Examiner, Art Unit 2839